Citation Nr: 0607974	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  04-42 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued 
by the Department Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issues addressed in this decision.

2.  The veteran's bilateral audiometric test results 
correspond to numeric designations no worse than Level III in 
the right ear and Level I in the left ear.

3.  The veteran's bilateral tinnitus does not present such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A,  5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.85, Diagnostic Code 6100 (2005).

2.  The criteria for an initial rating in excess of 10 
percent for bilateral tinnitus have not been met.  38 
U.S.C.A. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.87, 
Diagnostic Code 6260 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board finds that the evidence of record is adequate for 
determining whether the criteria for higher ratings have been 
met.  Accordingly, the Board finds that no further assistance 
to the veteran in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  The Board is also satisfied that VA has 
met its duty to notify by means of a May 2004 VCAA letter 
from the AOJ to the appellant that was issued prior to the 
initial AOJ decision.  The letter informed the appellant of 
what evidence was required to substantiate the veteran's 
service-connection claims and of his and VA's  respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
the AOJ in May 2004.  

The Board also notes that the VA General Counsel has held 
that the notice provisions of the VCAA are not applicable to 
claims for higher initial ratings claims, where VCAA notice 
has already been provided.  See VAOPGCPREC 8-2003 (holding 
that '[i]f, in response to notice of its decision on a claim 
for which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue').  The denials of the increased ratings 
claims discussed in this decision are governed by VAOPGCPREC 
8-2003 as the veteran's increased rating claims stem from the 
initial grant of service connection for bilateral hearing 
loss and tinnitus.  Even so, the appellant is not prejudiced 
by the Board's consideration of his increased ratings claims 
as VA has already met all notice and duty to assist 
obligations to him under the VCAA as shown in the statement 
of the case pertaining to the establishment of higher initial 
ratings sent to the veteran in November 2004.  The Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  Mayfield, 19 Vet. App. At 123-29 
(2005).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).

Analysis

The veteran contends that his hearing loss warrants a 
compensable rating and that he should be given an increase in 
his rating for tinnitus.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7(2005).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3(2005).  The veteran's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1.  Because the present appeal arises from an 
initial rating decision, which established service connection 
and assigned initial disability ratings, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The veteran's service-connected bilateral hearing loss is 
currently evaluated as noncompensably disabling, under 38 
C.F.R. § 4.85, Diagnostic Code 6100 (2005).  A rating for 
hearing loss is determined by a mechanical application of the 
Rating Schedule to the numeric designations assigned based on 
audiometric test results.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  To evaluate the degree of disability from 
defective hearing, the Rating Schedule establishes 11 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  These are 
assigned based on a combination of the percent of speech 
discrimination (Maryland CNC) and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85(2005).  These averages are 
entered into a table of the Rating Schedule to determine the 
auditory acuity level of each ear, and these auditory acuity 
levels are entered into another table of the Rating Schedule 
to determine the percentage disability rating.  Id.

An alternative method of rating exceptional patterns of 
hearing impairment is set forth in 38 C.F.R. § 4.86 (2005), 
but none of the veteran's test results meets the criteria for 
application of this alternative method.

In an October 2004 rating decision, the veteran was granted 
service connection for bilateral hearing loss at an initial 
noncompensable rating and tinnitus at an initial 10 percent 
disability rating.  That decision was based on service 
records showing that the veteran was subjected to repeated 
acoustic trauma from mortar rounds while serving in Vietnam 
and September and October 2004 VA examiner's opinions that 
the veteran's current hearing loss and tinnitus were related 
to service. 

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
25
60
75
LEFT
15
10
20
60
65

The average was 43 in the right ear and 39 in the left ear.  
Speech recognition ability was 80 percent in the right ear 
and 96 percent in the left ear.  The impression was a high 
frequency sensorineural loss, bilaterally.  These results 
warrant findings of hearing acuity of Level III in the right 
ear and Level I in the left ear under Table VI commensurate 
with a noncompensable rating under Table VII of 38 C.F.R. 
§ 4.85.

The Board has considered the veteran's argument that his 
hearing loss warrants a compensable rating.  But the evidence 
of record clearly weighs against the assignment of a 
compensable rating.  The Board has reviewed the hearing tests 
in the record and, unfortunately, they do not provide a basis 
for a compensable evaluation.  The requirements of 38 C.F.R. 
§ 4.85 set out the percentage ratings for exact numerical 
levels of impairment required for a compensable evaluation of 
hearing loss.  As noted above, a rating for hearing loss is 
reached by a mechanical application of the Rating Schedule to 
the numeric designations assigned based on audiometric test 
results.  Lendenmann, 3 Vet. App. at 349.  In this case, 
application of the Rating Schedule to the numeric 
designations assigned based upon the relevant findings 
obtained upon VA audiological examinations show that the 
criteria for a compensable rating are not met.  The Board 
notes that the record contains employment audiological 
examination results, but because they do not include 
controlled speech discrimination tests (Maryland CNC) scores 
and it is not clear that they were performed by state 
licensed audiologists, they cannot be used for evaluation 
purposes.  38 C.F.R. § 4.85(a). 

In reference to the veteran's claim seeking a disability 
rating in excess of 10 percent for tinnitus, a VA audio 
examination report dated in July 2004, shows a complaint of 
recurring ringing in both ears.  A VA audio examination 
report dated in October 2004, notes that the veteran 
complained of ringing in both ears.  

Since the veteran was not diagnosed with tinnitus until July 
2004, his claim is not subject to the stay issued in response 
to Smith v. Nicholson, 19 Vet. App. 63 (2005).  Instead, it 
is governed by the post June 13, 2003 version of 38 C.F.R. § 
4.87, Diagnostic Code 6260 (2005).  In this case, the 
veteran's tinnitus is currently rated 10 percent, under 38 
C.F.R. § 4.87, Diagnostic Code 6260.  Under that diagnostic 
code, a 10 percent rating represents the maximum schedular 
criteria for recurrent tinnitus.  The notes following the 
diagnostic code include the following: Note (1): A separate 
evaluation for tinnitus may be combined with an evaluation 
under Diagnostic Codes 6100, 6200, 6204, or other diagnostic 
code, except when tinnitus supports an evaluation under one 
of those diagnostic codes.  Note (2): Only a single 
evaluation is to be assigned for recurrent tinnitus, whether 
the sound is perceived in one ear, both ears, or in the head.  
See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2005).  There is 
no applicable alternative diagnostic code under which the 
evaluation of the veteran's tinnitus might be increased.  As 
noted above, Diagnostic Code 6260 refers to the possibility 
that an evaluation for tinnitus might be combined with 
separate evaluations not only for impaired hearing (under 
Diagnostic Code 6100), as has been done in this case, but 
also for chronic suppurative otitis media, mastoiditis, 
and/or cholesteatoma (under Diagnostic Code 6200) or 
peripheral vestibular disorders (under Diagnostic Code 6204).  
However, the veteran has not been diagnosed or granted 
service connection for chronic suppurative otitis media, 
mastoiditis, cholesteatoma, or a peripheral vestibular 
disorder. 

In summary, the Board concludes that the preponderance of the 
evidence is against a compensable rating for bilateral 
hearing loss and for a disability rating in excess of 10 
percent for tinnitus for the entire initial rating period.  
See Fenderson v. West, 12 Vet. App. 119.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's hearing loss and tinnitus have 
resulted in frequent hospitalizations or caused marked 
interference in his employment.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2005).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claims, the "benefit-of-the-doubt" rule is not applicable, 
and the Board must deny the claims.  See 38 U.S.C.A. § 
5107(b).


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.

An initial rating in excess of 10 percent for tinnitus is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


